DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
Foreign patent document 4 (JP 6135120 A) on the IDS filed May 20, 2020 has been crossed out and not considered because the document subject matter, an electrical power supply circuit, is not applicable as prior art for the instant case. 

Specification
 The disclosure is objected to because it does not contain a BRIEF DESCRIPTION OF THE DRAWING(S): See MPEP § 608.01(f).  A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
Appropriate correction is required.

Claim Objections
Claim 48 is objected to because of the following informalities:  
In Claim 48 the species “sesame oil” occurs both in line 5 and in line 7. 
Appropriate correction is required.

					Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 43, 51-53, and 57-59 are rejected under 35 U.S.C. 103 as being unpatentable over Onno (WO-2009/056609 A1).
Claims 1 and 43: Onno discloses a moist smokeless oral tobacco product having a filling material comprising moist smokeless tobacco, a flavorant encapsulated in a hydrophobic encapsulating agent (Abs; p 2, lines 2-6) and in an embodiment an individual-use pouch comprised of a packaging material enclosing the moist filling material (p 12, lines 10-14). The filling material further comprises in some embodiments non-encapsulated flavorants (p 5, lines 24-26); and a pH adjuster, including a pH adjuster would have been obvious to adjust the pH (p 4, lines 31-33). 
Onno teaches that the word “tobacco” as used in the invention includes a natural tobacco
material and tobacco substitutes (non-tobacco).  Tobacco includes derivatives of specific compounds found in natural tobacco (e.g.-nicotine, whether extracted or synthesized) and tobacco substitutes (non-tobacco) comprise individual chemicals and/or complex chemical entities which, when appropriately prepared, physically resemble natural tobacco (p 3, lines 11-17).  
Therefore, Onno teaches that the tobacco may be tobacco substitutes, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to use substitute tobacco resulting in a pouch with no tobacco material, meeting the claim limitation where the nicotine product does not comprise a tobacco material. 
While Onno does not explicitly disclose a saliva-permeable pouch, Onno discloses that a smokeless tobacco product is designed to be placed in the oral cavity of the user for a limited period of time, during which there is contact between the user’s saliva and the product (p 3, lines 6-9; p 8, lines 23-25). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the filling material is intended to be contacted by saliva during use.  

 Claims 51, 52, and 53:  Onno discloses that flavorants include lemon oil and orange oil (p 2, lines 13-19), reads on hydrophobic flavouring agent, and are claimed monoglycerides.  The flavourants may be in any form, for example, oil, liquid or powder (p2, lines 26-27).  In some embodiments, unencapsulated flavorants including those mentioned may be added to the smokeless tobacco mixture without being encapsulated and are also added in amounts of up to 5% or higher by weight of the liquid flavorant based on the smokeless tobacco mixture to provide increased flexibility in modifying the complexity of flavors perceived in the finished product (p 5, lines 24-32).   
Absent convincing evidence of unexpected results commensurate in scope with the claims, including a claimed amount of a monoglyceride as a lemon or orange oil flavourant in the moist smokeless tobacco of Onno and not as an encapsulant would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the reasons given by Onno to obtain the desired flavor of the filling material. 

Claim 57:  Onno discloses mixing a blend of tobacco particles with water (p 4, line 15), a pH adjuster added (p 4, lines 31-33), further mixed during a maturing stage (p 5, lines 1-6), with flavorants added at any stage of the process (p 5, lines 13-14 and 24-26). 
Therefore, one of ordinary skill in the art before the effective filing date of the invention would have expected all of the components of the moist smokeless tobacco, an encapsulated flavorant, a non-encapsulated flavoring agent (including a monoglyceride), nicotine source, pH adjusting agent and tobacco material and/or non-tobacco material to be homogeneously mixed and homogeneously distributed through the moist filling material.

Claim 58:  Onno discloses process steps for manufacturing the moist smokeless oral tobacco product comprising:
grinding, sieving and sorting tobacco (which includes particulate tobacco material and/or particulate non-tobacco material and tobacco components, e.g.-nicotine (a nicotine source) as discussed above) to obtain desired ratios of particle sizes (p 3, lines 11-17; p 4, lines 1-6 and 15) and forming a blend, or mixture of particulate non-tobacco material and a nicotine source;
adding encapsulated flavorants (encapsulated in monoglycerides, as discussed above) and non-encapsulated flavorants to the tobacco during any stage of the preparation (p 5, lines 13-15 and 24-26), including to the mixture of particulate tobacco material, particulate non-tobacco material and nicotine source;
mixing the mixture with water (p 4, line 15), which reads on adding water to the mixture of monoglyceride, particulate non-tobacco material and nicotine source;
adjusting the pH (reads on adding a pH adjusting agent after addition of water (p 4, lines 31-33);
and wherein the flavoring agent and tobacco material are added during any stage of the preparation.
Practicing the claimed steps from the disclosure of Onno in making the claimed oral pouched product would have been an obvious embodiment to a person of ordinary skill in the art before the effective filing date of the invention.

Claim 59: While Onno does not explicitly disclose a saliva-permeable pouch, Onno discloses that a smokeless tobacco product is designed to be placed in the oral cavity of the user for a limited period of time, during which there is contact between the user’s saliva and the product (p 3, lines 6-9; p 8, lines 23-25). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the filling material is intended to be contacted by saliva during use.  

Claim 44 is rejected under 35 U.S.C. 103 as being unpatentable over Onno (WO 2009/056609 A1), as applied to Claim 1 above, in view of Mua (WO 2017/098439 A1).
Claim 44: Onno discloses all the claim limitations as set forth above. Onno does not disclose the range of tobacco material by percent weight of the total weight of the moist filling material.  
However, Mua teaches an oral smokeless product having a filling material comprising a particulate tobacco material in the amount of at least 5% by dry weight (p 3, lines 19-22).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have 5% by dry weight of particulate tobacco material as taught by Mua in the pouch product of Onno because Onno is silent to % by dry weight of particulate tobacco material and Mua teaches 5% by dry weight of particulate tobacco material results in a suitable pouch product. 

	Claims 45, 50 and 56 are rejected under 35 U.S.C. 103 as being unpatentable over Onno (WO 2009/056609 A1), as applied to claim 1 above, and in view of Essen et al. (US 2015/0257436).
	Claim 45: Onno discloses all the claim limitations as set forth above.  Onno does not disclose the final moisture content of the filling material.  
However, Essen et al. also teaches what is generally known to those of ordinary skill in the art, that the moist snuff exhibits a final moisture content of approximately from 30 to 50% by weight, or more, to obtain good performance for packing the product in pouches [0026]. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the moist filling material of Onno with the final moisture content of Essen for packing the product in pouches.

Claim 50:  Onno does not specifically disclose that the non-tobacco material comprises a cellulose selected from the group consisting of microcrystalline cellulose and powdered cellulose.  However, Onno does teach that moist snuff is commonly prepared using ground and sieved tobacco.  As defined above, the word “tobacco” includes tobacco substitutes (non-tobacco material that, when appropriately prepared, physically resembles natural tobacco (p 3, lines 11-17).  
However, Essen et al. teaches a moist snuff non-tobacco composition that comprises non-tobacco plant fibers and that resembles moist snuff (reads on tobacco substitutes that physically resemble natural tobacco). The composition is preferably packed into pouches, which comprise a packaging material (Abs, [0010] - [0014], [0018] - [0019]).  Essen et al. also teaches cellulose fibers [0034], specifically microcrystalline cellulose [0122], as suitable non-tobacco fibers.  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the non-tobacco material (flour form) as a particulate with a reasonable expectation of success in obtaining a suitable oral tobacco product and that at least a portion of the small sized non-tobacco material in preferred flour form comprises powdered cellulose. 

Claim 56:  Onno does not disclose the species of particulate non-tobacco material used.  However, Onno defines the word “tobacco” as including tobacco substitutes (non-tobacco material) that, when appropriately prepared, physically resembles natural tobacco (p 3, lines 11-17).  Essen et al. teaches what is known to those of ordinary skill in the art, that non-tobacco plant fibers can be used in a moist snuff composition and that resembles moist snuff (snus) (Abs, [0010]- [0014], [0018]- [0019]).  The non-tobacco fibers of Essen thus correspond to tobacco substitutes of Onno that physically resemble natural tobacco.  
However, Essen et al. teaches that the non-tobacco plant fibers are selected from the group containing maize fibers, oat fibers, cocoa fibers, tomato fibers, barley fibers, molasses fibers, rye fibers, sugar beet fibers, buck wheat fibers, potato fibers, cellulose fibers, apple fibers or a combination thereof [0034], which include many of the claimed fibers. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include the non-tobacco fibers of Essen et al. as particulate tobacco substitute material in the moist smokeless tobacco of Onno with a reasonable expectation of obtaining a suitable moist smokeless tobacco product.

Claims 46, 47, and 49 are rejected under 35 U.S.C. 103 as being unpatentable over Onno (WO-2009/056609 A1), as applied to claim 1 above, in view of Mua (US 2013/0152953 A1), hereinafter Mau2.
 Claims 46:  Onno does not disclose the claimed range of monoglyceride by percent weight of the total weight of the moist filling material.  
However, Mua2 teaches an oral smokeless product comprising a monoglyceride [0055] in the amount of at least about 3% and in certain aspects less than 10% weight on a dry weight basis of the composition [0056].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a monoglyceride of at least 3% and in certain aspects less than 10% weight on a dry weight basis of the moist filling material as taught by Mau2 in the moist filling material of Onno because Onno is silent as to % by dry weight of the moist filling material and Mau2 teaches a monoglyceride in the amount of at least about 3% and in certain aspects less than 10% weight on a dry weight basis of the composition to obtain the desired smokeless tobacco product.

Claim 47:  Onno does not disclose the monoglyceride is a single monoglyceride or a mixture of different monoglycerides.
	However, Mau2 teaches is a single monoglyceride such as safflower oil, palm oil, palm kernel oil, soybean oil, cottonseed oil, cocoa butter and mixtures thereof [0055].
	Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a single monoglyceride such as safflower oil, palm oil, palm kernel oil, soybean oil, cottonseed oil, cocoa butter and mixtures thereof as taught by Mau2 in  the moist filling material of Onno because Onno is silent on a single monoglyceride or mixtures thereof and Mau2 teaches a single monoglyceride such as safflower oil, palm oil, palm kernel oil, soybean oil, cottonseed oil, cocoa butter and mixtures thereof to improve shelf life stability of the moist filling material.


Claim 49:  Onno does not disclose the claimed range of particulate non-tobacco material.  
	However, Mua2 teaches a particulate non-tobacco material, gasified sugar material, in granular or particulate form [0019], in the range of about 10% to about 90% dry weight based on the total weight of the smokeless tobacco composition [0021].  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have a particulate non-tobacco material in the range of about 10% to about 90% dry weight of the moist filling material as taught by Mau2 in the moist filling material of Onno because Onno is silent as to % dry weight of a granular non-tobacco material in the moist filling material and Mau2 t teaches a particulate non-tobacco material, gasified sugar material in granular or particulate form,  in the range of about 10% to about 90% dry weight based on the total weight of the smokeless tobacco composition to obtain the desired smokeless tobacco product.

Claim 48 is rejected under 35 U.S.C. 103 as being unpatentable over Onno (WO-2009/056609 A1) as applied to claim 1 above, in view of Shikata et al (US 2012/0298124).
Claim 48:  Onno discloses all the claim limitations as set forth above.  Onno does not disclose all of the claimed oils.  
However, Shikata et al. teaches an oral pouched smokeless product having a filling material comprising tobacco (Abs, [0014]), an additive that imparts flavor to the filler [0038]. The additives also include vegetable oils such as corn oil, sesame oil, rapeseed oil, sunflower oil, palm oil, coconut oil, olive oil, cacao butter and jojoba oil, etc. [0051], which contain monoglycerides.
Absent convincing evidence of unexpected results, if would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to have a claimed monoglyceride oil material as taught by Shikata et al. in the moist smokeless tobacco of Onno because Onno is silent on all the claimed oils and Shikata et al. teaches the claimed oils with a reasonable expectation of obtaining a suitable moist smokeless oral tobacco product having a desired flavor.  

Claim 54 is rejected under 35 U.S.C. 103 as being unpatentable over Onno (WO-2009/056609 A1), as applied to claim 1 above, in view of Axelsson (US 2011/0214681 A1).
Claim 54:  Onno discloses all the claim limitations as set forth above. Onno does not disclose the claimed nicotine source percent by weight range.  
However, Axelsson teaches a nicotine-cellulose combination suitable for use in snuff composition applicable to the oral cavity [0001] where the snuff according to the invention may contain nicotine in a concentration from about 0.1% w/w to about 10% w/w, such as, e.g., from about from about 0.1% w/w to about 8% w/w, from about 0.1% w/w to about 6% w/w, from about 0.1% w/w to about 4% w/w, from about 0.1% w/w to about 2% w/w, from about 0.1% w/w to about 1.5% w/w, from about 0.2% w/w to about 1.0% w/w or from about 0.2% w/w to about 0.8% w/w, calculated as free base.   
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to have 0.1% to about 10% w/w nicotine weight percent as taught by Axelsson in the filling material of Onno because Onno is silent to % w/w nicotine content and Axelsson teaches 0/1% to about 10% w/w as results in an acceptable nicotine concentration in an oral smokeless tobacco product.
Regarding the percentages of the various ingredients in the filling material, it has been held by the courts that one of ordinary skill in the art would certainly tailor a mixture to proportions to reach desired function/properties of the filling composition. It is by now well settled that where patentability is predicated upon a change in a condition of a prior art composition, such as a change in concentration or the like, the burden is on the applicant to establish with objective evidence that the change is critical, i.e., it leads to a new, unexpected result.  In re Woodruff, 919 F.2d 1575, 1578 (Fed. Cir, 1980); In re Aller, 220 F.2d 484, 456 (CCPA 1955).  In the present case, Applicants have advanced no objective evidence which establishes that using such ranges would produce anything other than expected results.  

Claim 55 is rejected under 35 U.S.C. 103 as being unpatentable over Onno (WO-2009/056609 A1), as applied to claim 1, in view of Rogers et. al (US 2017/0157106).   
Claim 55: Onno discloses all the claim limitations as set forth above. Onno does not disclose a nicotine salt or a nicotine bound to an ion exchange resin.  
However, Rogers et al. teaches smokeless tobacco products and nicotine replacement products containing tobacco material or tobacco substitute materials having the look and feel of tobacco, the products comprising multi-phase delivery compositions (Abs, [001], [0044], [0078], [0102]) and which are packaged in some embodiments in moisture-permeable pouches intended to be placed in the mouth of a user ([0087] - [0088]).  In some embodiments, the products comprise nicotine as a pharmaceutically acceptable nicotine salt ([0008], [0051], (0056)), including nicotine chloride, nicotine dichloride, nicotine tartrate, nicotine bitartrate, nicotine sulphate, nicotine zinc chloride monohydrate, nicotine salicylate, etc. [0056]. In other embodiments, the nicotine is in the form of a resin complex of nicotine where nicotine is bound to an ion exchange resin [0056].
Absent convincing evidence of unexpected results, if would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include a nicotine salt or as nicotine bound to an ion exchange resin as the nicotine source as taught by Rogers et al. in the moist smokeless tobacco of Onno since Onno is silent on a nicotine salt or a nicotine bound to an ion exchange resin and Rogers et al. teaches using a nicotine salt or as nicotine bound to an ion exchange resin as the nicotine source of a similar oral pouched nicotine product.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE KIRBY JORDAN whose telephone number is 571-272-5214. The examiner can normally be reached M-F 8AM - 4PM (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Liesl C. Baumann can be reached on 571-270-5758. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RONNIE KIRBY JORDAN/Examiner, Art Unit 4146               


/Michael H. Wilson/Supervisory Patent Examiner, Art Unit 1747